EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges and preferred stock dividends) Nine Months Ended June 30, Year Ended September 30, Earnings: Income before income taxes $ Fixed charges Less: Preferred stock dividends - Earnings $ Fixed charges: Interest expense $ Estimated interest portion within rental expense Preferred stock dividends - Total fixed charges $ Ratio of earnings to fixed charges and preferred stock dividends We calculate our ratio of earnings to fixed charges and preferred stock dividends by adding income before income taxes plus fixed charges minus preferred stock dividends and dividing that sum by our fixed charges. Our fixed charges for this ratio consist of interest expense (includes amortization of debt issue costs), the portion of our rental expense deemed to represent interest (calculated as one-third of rental expense), and preferred stock dividends.
